DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Specie 1, claims 1-5, 8-16, and 19-20 in the reply filed on September 27, 2022 is acknowledged.  The traversal is on the grounds that the species do not impose a serious search burden (see pages 2-4 of Applicant’s Remarks of 09/27/2022).  This is not found persuasive because Applicant’s arguments are believed to be contradictory.  On pages 2-4 of Applicant’s Remarks, Applicant appears to be arguing that because the withdrawn claims have overlapping features with the elected claims that there is no serious search burden.  However, Applicant then acknowledges that the withdrawn claims have additional features that the elected claims do not recite, but fails to provide any “evidence or identify such evidence” that the additional features are obvious variants or “clearly admit on the record that this is the case” as outlined in the Restriction/Election Requirement of 07/29/2022.  Therefore, Applicant’s arguments are believed to be contradictory because Applicant states that there is no search burden, but then identifies and acknowledges differences between the elected claims and withdrawn claims that would impose a proper search burden. 
Even if Applicant were to persuasively argue that the species would require searching in the same class/subclass/group/subgroup, the Office notes that the two species would still impose a proper search burden as evidenced by the rejection below.  For instance, the references usable to reject claim 3 would not be usable for rejecting claim 6, and thus creating the proper search burden for restriction.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections

Claims 1, 4-5, 8-10, 12-14, and 19-20 are objected to because of the following informalities:  
Claims 1, 4-5, 8-9, 12-13, and 19-20: every instance of the clause “the matching terminals” should be amended to recite “the plurality of matching terminals” so that the claim nomenclature is consistent.
Claims 9-10 and 19: every instance of the clause “the connection terminals” should be amended to recite “the plurality of connection terminals” so that the claim nomenclature is consistent.
Claims 10, 12-13, and 19: every instance of the clause “the sockets” should be amended to recite “the plurality of sockets” so that the claim nomenclature is consistent.
Claims 14 and 19: every instance of the clause “the fixing terminals” should be amended to recite “the plurality of fixing terminals” so that the claim nomenclature is consistent.
The Office requests Applicant’s cooperation in reviewing the claims and correcting any other remaining informalities present in the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (TWM309777) (of record, cited in the IDS, including Original Document and Translation).
Regarding claim 1, Wu discloses (Figs.2-5):
A fan module, comprising: a fan assembly (50); and a matching connector (100), located on a side edge (See Fig.2) of the fan assembly (50) and connected to the fan assembly (50), the matching connector (100) comprising a matching connector body (10) and a plurality of matching terminals (20 and 30), the matching connector body (10) further comprises a matching end (13) and an opposite end (See Figure Below), the matching end (13) and the opposite end are two ends opposite (See Figure Below) to each other, the matching terminals (20 and 30) being located in the matching end (13).

See next page

    PNG
    media_image1.png
    775
    840
    media_image1.png
    Greyscale

Regarding claim 2, Wu further discloses:
Wherein the matching connector (100) further comprises a guiding portion (133), and the guiding portion (133) is located in the matching connector body (10).

Claim Rejections - 35 USC § 102/103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wu (TWM309777) (of record, cited in the IDS, including Original Document and Translation).
Regarding claim 5, Wu further discloses:
Wherein a width of each of the matching terminals (20 and 30) is less than a width of the guiding portion (133) (See Figure Below).

See next page→

    PNG
    media_image2.png
    896
    669
    media_image2.png
    Greyscale

Furthermore, modifying the widths of the matching terminals and the guiding portion such that they have a desired width, including as claimed, would have been an obvious modification that one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would do in order to achieve the improved means of aligning and connecting the matching connector as taught by Wu (See Pg.4 Lns.145-148 of Attached Translation), since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).

Claim Rejections - 35 USC § 103

Claims 3-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (TWM309777) (of record, cited in the IDS, including Original Document and Translation) in view of Kull (US 20160157380) (of record, cited in the IDS).
Regarding claim 3, Wu does not disclose:
Wherein the fan assembly further comprises a bearing piece and a bearing platform, the bearing piece is fixed to the side edge of the fan assembly, the bearing platform protrudes out from one side of the bearing piece, and the matching connector is fixed to the bearing platform.
Kull however teaches (Figs.5A-B and 7A-B):
Wherein the fan assembly (240) further comprises a bearing piece (250) and a bearing platform (252 and/or 256), the bearing piece (250) is fixed to the side edge (See Figs.5A-B) of the fan assembly (240), the bearing platform (252 and/or 256) protrudes out (See Fig.7A) from one side of the bearing piece (250), and the matching connector (290) is fixed to the bearing platform (252 and/or 256) (Figs.7A-B: the matching connector 290 is indirectly fixed to the bearing platform 252 and/or 256 via the bearing piece 250).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Kull to modify the device of Wu such that the fan module comprises a bearing piece that is fixed to the side edge of the fan assembly and a bearing platform that protrudes from the bearing piece so that the platform is fixed to the matching connector, as claimed, in order to further improve the structural rigidity of the fan assembly as taught by Kull ([0050]).
Regarding claim 4, Wu further discloses:
Wherein the matching terminals (20 and 30) and the guiding portion (133) are exposed from the matching end (13) (Matching Terminals and Guiding Portion being Exposed from Matching End: Fig.2), and the opposite end (See Figure of Claim 1) is connected to the fan assembly (50).
However, as discussed in claim 3 above, Wu does not disclose:
The bearing platform.
However, as discussed in claim 3 above, Kull teaches:
The bearing platform (252 and/or 256).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to further utilize the teaching of Kull to further modify the device of modified Wu such that when the bearing platform taught by Kull is modified into the device of Wu, as modified in claim 3 above, the opposite end is fixed (either directly contacting or indirectly contacting) to the bearing platform and connected to the fan assembly, as claimed, in order to achieve the improved rigidity as discussed in claim 3 above.
Regarding claim 8, Wu further discloses:
Wherein the matching connector (100) further comprises a guiding portion (133), and the guiding portion (133) is located in the matching connector body (10); and the matching terminals (20 and 30) and the guiding portion (133) are exposed from the matching end (13) (Matching Terminals and Guiding Portion being Exposed from Matching End: Fig.2), the opposite end (See Figure of Claim 1) is connected to the fan assembly (50).
However, Wu does not disclose:
The fan assembly further comprises a bearing piece and a bearing platform, the bearing piece is fixed to the side edge of the fan assembly, the bearing platform protrudes out from one side of the bearing piece, and the matching connector is fixed to the bearing platform; the opposite end is fixed to the bearing platform and connected to the fan assembly.
Kull however teaches (Figs.5A-B and 7A-B):
Wherein the fan assembly (240) further comprises a bearing piece (250) and a bearing platform (252 and/or 256), the bearing piece (250) is fixed to the side edge (See Figs.5A-B) of the fan assembly (240), the bearing platform (252 and/or 256) protrudes out (See Fig.7A) from one side of the bearing piece (250), and the matching connector (290) is fixed to the bearing platform (252 and/or 256) (Figs.7A-B: the matching connector 290 is indirectly fixed to the bearing platform 252 and/or 256 via the bearing piece 250).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Kull to modify the device of Wu such that the fan module comprises a bearing piece that is fixed to the side edge of the fan assembly and a bearing platform that protrudes from the bearing piece so that the platform is fixed to the matching connector in such a way that the opposite end is fixed to the bearing platform (i.e., directly or indirectly) and connected to the fan assembly, as claimed, in order to further improve the structural rigidity of the fan assembly as taught by Kull ([0050]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (TWM333603) (of record, cited in the IDS, including Original Document and Translation) in view of Hu (US 20090195978).
Regarding claim 9, Huang discloses (Figs.1-2):
A case, comprising: a backplane (30) and a motherboard (60), the motherboard (60) being connected to the backplane (30) along a first axis (Fig.1: a vertical axis), the backplane (30) being connected with a plug connector (See Figure Below), the plug connector comprising a plug connector body (See Figure Below) and a plurality of connection terminals (See Figure Below), and the connection terminals being located in the plug connector body; a fan frame (33), located on one side (See Fig.1) of the motherboard (60); and a fan module (20), located in the fan frame (33), the fan module (20) comprising a fan assembly (the frame and fan blade of 20 define the fan assembly) and a matching connector (34), the matching connector (34) being located on a side edge (Fig.2: the matching connector 34 is provided on a side edge of the frame of the fan assembly) of the fan assembly and connected to the fan assembly (See Figs.1-2), the matching connector (34) being connected to the plug connector along a second axis (Figs.1-2: the matching connector 34 connects to the plug connector along both the first/vertical axis and along a second/horizontal axis), the matching connector (34) comprising a matching connector body (See Figure Below) and a plurality of matching terminals (See Figure Below), the matching connector body further comprises a matching end (See Figure Below) and an opposite end (See Figure Below), the matching end and the opposite end are two ends opposite to each other, the matching terminals being located in the matching end.

    PNG
    media_image3.png
    717
    884
    media_image3.png
    Greyscale

However, Huang does not explicitly disclose: 
A shell, internally provided with a backplane and a motherboard; a fan frame, fixed in the shell.  
Hu however teaches (Figs.2-3b): 
A shell (20), internally provided with a backplane (23) and a motherboard (21); a fan frame (241), fixed in the shell (20).
See next page→
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Hu to modify the device of Huang such that it has a shell that is internally provided with the backplane and the motherboard in such a way that the fan frame is fixed in the shell and located on one side of the motherboard, as claimed, in order to provide a protective housing that can protect the motherboard, fan frame, and fan module from physical damage due to the shell acting as a protective barrier.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (TWM333603) (of record, cited in the IDS, including Original Document and Translation) and Hu (US 20090195978) as applied to claim 9 above, and further in view of Wu (TWM309777) (of record, cited in the IDS, including Original Document and Translation)1.
Regarding claim 10, modified Huang does not teach:
Wherein the plug connector further comprises a plurality of sockets and a matching portion, the connection terminals are disposed in the sockets, and the matching portion is located in the plug connector body; and the matching connector further comprises a guiding portion, the guiding portion is located in the matching connector body, and the guiding portion is matched to the matching portion.
Wu however teaches (Figs.2-5):
Wherein the plug connector (40) further comprises a plurality of sockets (411) and a matching portion (412), the connection terminals (421) are disposed in the sockets (411), and the matching portion (412) is located in the plug connector body (41); and the matching connector (100) further comprises a guiding portion (133), the guiding portion (133) is located in the matching connector body (10), and the guiding portion (133) is matched to the matching portion (412).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Wu to further modify the device of modified Huang such that the plug connector comprises a plurality of sockets that the connection terminals are disposed in and such that the plug connector comprises a matching portion that mates with a guiding portion of the matching connector, as claimed, in order to provide an improved means of aligning and connecting the matching connector as taught by Wu (See Pg.4 Lns.145-148 of Attached Translation).
Regarding claim 13, Wu further teaches:
Wherein a width of each of the sockets (411) is less than a width of the matching portion (412) (Width of Sockets being less than Width of Matching Portion: See Fig.5- the width of 412 is noticeably greater than the width of each of the sockets 411), a width of each of the matching terminals (20 and 30) is less than a width of the guiding portion (133) (Width of Matching Terminals being less than width of the Guiding Portion: See Figs.4-5, the width of 133 has to be greater than each of the widths of 20,30 so that 133 can fit properly in 412 and so that 20,30 can fit properly in 411), the guiding portion (133) is a guiding piece (See Pg.3 Lns.96-98 of Attached Translation), the width of each of the sockets (411) is approximately equal to the width of each of the matching terminals (20 and 30) (Width of Sockets Approximately Equal to Width of Each of the Matching Terminals: Figs.4-5: the width of each of the sockets 411 have to be approximately equal to the width of each of the Matching Terminals 20, 30 so that the Matching Terminals can couple with the Sockets), and the width of the guiding portion (133) is approximately equal to the width of the matching portion (412) (Figs.4-5: the width of the Guiding Portion 133 has to be approximately equal to the width of the Matching Portion 412 so that the Guiding Portion can couple to the Matching Portion).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to further utilize the above teaching of Wu such that a width of each of the sockets is less than a width of the matching portion, but approximately equal to a width of the matching terminals, and such that a width of the guiding portion is greater than the width of the matching terminals, but equal to the width of the portion so that the guiding portion is a guiding piece, as claimed, in order to achieve the improved aligning configuration as discussed in claim 10 above.
Furthermore, modifying the widths of the sockets, matching portion, matching terminals, and the guiding portion such that they have desired widths, including as claimed, would have been an obvious modification that one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would do in order to achieve the improved aligning configuration as discussed in claim 10 above since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).

Claims 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (TWM333603) (of record, cited in the IDS, including Original Document and Translation), Hu (US 20090195978) and Wu (TWM309777) (of record, cited in the IDS, including Original Document and Translation) as applied to claim 10 above, and further in view of Ding (TW 201724667)2.
Regarding claim 11, modified Huang does not teach:
Wherein the fan assembly further comprises a bearing piece and a bearing platform, the bearing piece is fixed to the side edge of the fan assembly, the bearing platform protrudes out from one side of the bearing piece, and the matching connector is fixed to the bearing platform.
Ding however teaches (Fig.2):
Wherein the fan assembly (See Fig.2) further comprises a bearing piece (11) and a bearing platform (111), the bearing piece (11) is fixed to the side edge (See Fig.2) of the fan assembly, the bearing platform (111) protrudes out (See Fig.2) from one side of the bearing piece (11), and the matching connector (12) is fixed to the bearing platform (111).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Ding to further modify the device of modified Huang such that the fan assembly comprises a bearing piece that is fixed to the side edge of the fan assembly and a bearing platform that protrudes from the bearing piece and is fixed to the matching connector, as claimed, in order to provide a more cost efficient means of coupling the fan assembly as taught by Ding (See Pg.2, Par.9, Lns.1-3).
Regarding claim 12, Wu further teaches:
Wherein the plug connector body (41) further comprises a fixing end (See Figure Below) and a connecting end (See Figure Below), the fixing end and the connecting end are two ends opposite to each other (See Figure Below), and the sockets (411) and the matching portion (412) are disposed at the connecting end (See Fig.5); and the matching terminals (20 and 30) and the guiding portion (133) are exposed (See Fig.2) from the matching end (13), and the opposite end (See Figure of Claim 5) is and connected to the fan assembly (50).

    PNG
    media_image4.png
    607
    466
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Wu to further modify the device of modified Huang such that the plug connector body further comprises a fixing end and a connecting end in which the sockets and the matching portions are disposed at, and such that the matching terminals and the guiding portion are exposed from the matching end so that the opposite end is connected to the fan assembly, as claimed, in order to achieve the improved alignment structure as discussed in claim 10 above.
However, the above combination would still fail to teach:
The opposite end is fixed to the bearing platform and connected to the fan assembly.
Ding however further teaches:
The opposite end (rear side of 12 that faces 11) is fixed to the bearing platform (111) and connected to the fan assembly (See Fig.2).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to further utilize the above teaching of Ding to further modify the device of modified Huang such that the opposite end is fixed to the bearing platform and connected to the fan assembly, as claimed, in order to achieve the improved assembly as discussed in claim 11 above.
Regarding claim 14, Wu further teaches:
Wherein the fixing end (See Figure of Claim 12) further comprises a plurality of fixing terminals (422), the fixing terminals (422) are exposed from the fixing end (See Pg.4 Lns.139-142 of Attached Translation: the terminals 422 have to be exposed so that they can be soldered to the printed circuit board), and the plug connector (40) is connected to the circuit board through the fixing terminals (422) (See Pg.4 Lns.139-142 of Attached Translation).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to further utilize the above teaching of Wu to further modify the device of modified Huang such that the fixing end comprises a plurality of fixing terminals that are exposed from the fixing end so that the plug connector is connected to the backplane of the shell through the fixing terminals, as claimed, in order to provide a simple and efficient means of providing a mechanical and electrical connection between the plug connector and the backplane.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (TWM333603) (of record, cited in the IDS, including Original Document and Translation) and Hu (US 20090195978) as applied to claim 9 above, and further in view of Lee (US 20130329371).
Regarding claim 15, modified Huang does not teach:
Wherein the fan frame further comprises a support structure, and the support structure is located between the fan frame and the shell.
Lee however teaches (Fig.1):
Wherein the fan frame (20) further comprises a support structure (70), and the support structure (70) is located between the fan frame (20) and the shell (10) (Fig.1: the support structure is between the fan frame 20 and the side plates 13 of the shell 10).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Lee to further modify the device of modified Huang such that the fan frame comprises a support structure that is provided between the fan frame and the shell, as claimed, in order to further improve the connection between the fan frame and the shell due to the support structure providing additional holding means between the fan frame and the shell as taught by Lee ([0023]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (TWM333603) (of record, cited in the IDS, including Original Document and Translation) and Hu (US 20090195978) as applied to claim 9 above, and further in view of Xu (US 20110222227).
Regarding claim 16, modified Huang does not teach:
Wherein the fan frame further comprises a plurality of partition plates separating the fan frame into a plurality of accommodation spaces.
Xu however teaches (Fig.6A):
Wherein the fan frame (142) further comprises a plurality of partition plates (See Figure Below) separating the fan frame (142) into a plurality of accommodation spaces (141).

See next page→

    PNG
    media_image5.png
    713
    865
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Xu to further modify the device modified Huang such that the fan frame comprises a plurality of partition plates that create a plurality of accommodation spaces, as claimed, in order to make aligning and coupling a plurality of fan modules to the fan frame even simpler due to the accommodation spaces providing a better visual indicator to a user as to how to align a desired fan module to the fan frame.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (TWM333603) (of record, cited in the IDS, including Original Document and Translation) and Hu (US 20090195978) as applied to claim 9 above, and further in view of Wu (TWM309777) (of record, cited in the IDS, including Original Document and Translation), in further view of Ding (TW 201724667), and in further view of Xu (US 20110222227)3.
Regarding claim 19, modified Huang does not teach:
Wherein the plug connector further comprises a plurality of sockets and a matching portion, the connection terminals are disposed in the sockets, and the matching portion is located in the plug connector body; the matching connector further comprises a guiding portion, the guiding portion is located in the matching connector body, and the guiding portion is matched to the matching portion; the plug connector body further comprises a fixing end and a connecting end, the fixing end and the connecting end are two ends opposite to each other, and the sockets and the matching portion are disposed at the connecting end; the fixing end further comprises a plurality of fixing terminals, the fixing terminals are exposed from the fixing end, and the plug connector is connected to the backplane of the shell through the fixing terminals; the fan assembly further comprises a bearing piece and a bearing platform, the bearing piece is fixed to the side edge of the fan assembly, the bearing platform protrudes out from one side of the bearing piece, and the matching connector is fixed to the bearing platform; the matching terminals and the guiding portion are exposed from the matching end, the opposite end is fixed to the bearing platform and connected to the fan assembly; the fan frame further comprises a support structure, and the support structure is located between the fan frame and the shell; and the fan frame further comprises a plurality of partition plates separating the fan frame into a plurality of accommodation spaces.
Wu however teaches (Figs.2-5):
Wherein the plug connector (40) further comprises a plurality of sockets (411) and a matching portion (412), the connection terminals (421) are disposed in the sockets (411), and the matching portion (412) is located in the plug connector body (41); the matching connector (100) further comprises a guiding portion (133), the guiding portion (133) is located in the matching connector body (10), and the guiding portion (133) is matched to the matching portion (412); the plug connector body (41) further comprises a fixing end (See Figure of Claim 12) and a connecting end (See Figure of Claim 12), the fixing end and the connecting end are two ends opposite to each other (See Figure of Claim 12), and the sockets (411) and the matching portion (412) are disposed at the connecting end (See Fig.5); the fixing end further comprises a plurality of fixing terminals (422), the fixing terminals (422) are exposed from the fixing end (See Pg.4 Lns.139-142 of Attached Translation: the terminals 422 have to be exposed so that they can be soldered to the printed circuit board), and the plug connector (40) is connected to the printed circuit board through the fixing terminals (422) (See Pg.4 Lns.139-142 of Attached Translation); the matching terminals (20 and 30) and the guiding portion (133) are exposed from the matching end (13), the opposite end (See Figure of Claim 5) is connected to the fan assembly (50).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Wu to further modify the device of modified Huang such that the plug connector and the matching connector have all of the above features taught by Wu and arranged in such a way that the plug connector is connected to the backplane of the shell through the plurality of fixing terminals, as claimed, in order to provide an improved means of aligning and connecting the matching connector as taught by Wu (See Pg.4 Lns.145-148 of Attached Translation).
However, the above combination would still fail to teach:
The fan assembly further comprises a bearing piece and a bearing platform, the bearing piece is fixed to the side edge of the fan assembly, the bearing platform protrudes out from one side of the bearing piece, and the matching connector is fixed to the bearing platform; the opposite end is fixed to the bearing platform and connected to the fan assembly; the fan frame further comprises a support structure, and the support structure is located between the fan frame and the shell; and the fan frame further comprises a plurality of partition plates separating the fan frame into a plurality of accommodation spaces.
Ding however teaches (Fig.2):
The fan assembly (See Fig.2) further comprises a bearing piece (11) and a bearing platform (111), the bearing piece (11) is fixed to the side edge (See Fig.2) of the fan assembly, the bearing platform (111) protrudes out (See Fig.2) from one side of the bearing piece (11), and the matching connector (12) is fixed to the bearing platform (111); the opposite end (rear side of 12 that faces 11) is fixed to the bearing platform (111) and connected to the fan assembly (See Fig.2).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Ding to further modify the device of modified Huang such that the fan assembly has a bearing piece that is fixed to the side edge of the fan assembly and a bearing platform that protrudes out from the bearing piece and is fixed to the bearing platform so that the opposite end is fixed to the bearing platform and connected to the fan assembly, as claimed, in order to provide a more cost efficient means of coupling the fan assembly as taught by Ding (See Pg.2, Par.9, Lns.1-3).
See next page→
However, the above combination would still fail to teach:
The fan frame further comprises a support structure, and the support structure is located between the fan frame and the shell; and the fan frame further comprises a plurality of partition plates separating the fan frame into a plurality of accommodation spaces.
Xu however teaches (Fig.6A):
The fan frame (142) further comprises a support structure (144a), and the support structure (144a) is located between the fan frame (142) and the shell (100) (Fig.6A: the support structure 144a is between the sidewalls of the shell 100 and the fan frame 142); and the fan frame (142) further comprises a plurality of partition plates (See Figure of Claim 16) separating the fan frame (142) into a plurality of accommodation spaces (141).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Xu to further modify the device of modified Huang such that the fan frame comprises a support structure that is located between the fan frame and the shell, as claimed, in order to further improve the connection between the fan frame and the shell due to the support structure providing additional holding means between the fan frame and the shell.
Furthermore, it would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to modify the device of modified Huang such that the fan frame comprises a plurality of partition plates that separates the fan frame into a plurality of accommodation spaces, as claimed, in order to make aligning and coupling a plurality of fan modules to the fan frame even simpler due to the accommodation spaces providing a better visual indicator to a user as to how to align a desired fan module to the fan frame.
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20130329371) in view of Wu (TWM309777) (of record, cited in the IDS, including Original Document and Translation).
Regarding claim 20, Lee discloses (Figs.1-4):
A fan frame (20), located in a case (10) and bearing a fan module (40), the fan frame (20) comprising a matching connector (50), the matching connector (50) being located on a side edge ([0020] and See Figures Below) of the fan frame (20), the matching connector (50) comprising a matching connector body (51 and 53), a plurality of matching terminals (See Fig.3), the matching connector body (51 and 53) further comprises a matching end (See Figures Below) and an opposite end (See Figures Below), the matching end and the opposite end are two ends opposite (See Figure Below) to each other, the matching terminals being located in the matching end (See Figure Below).

See next page→

    PNG
    media_image6.png
    960
    713
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    575
    572
    media_image7.png
    Greyscale

However, Lee does not disclose:
A guiding portion; and the guiding portion being located in the matching end.
Wu however teaches (Figs.2-5):
A guiding portion (133); and the guiding portion (133) being located in the matching end (13).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Wu to modify the device of Lee such that the matching connector comprises a guiding portion that is located in the matching end, as claimed, in order to provide an improved means of aligning and connecting the matching connector as taught by Wu (See Pg.4 Lns.145-148 of Attached Translation).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190227970: teaches a computing device that has fans and printed circuit boards connected to a backplane.
US 10271460: teaches a computing device that has a backplane that is connected to fans and motherboards.
US 20160053776: teaches a fan assembly that has a bearing platform that extends out from a bearing piece and has a connector fixed to the bearing platform.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN S SUL/            Primary Examiner, Art Unit 2835                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s Note: the limitation “terminal” of claim 10 was taken to mean “the point of current entry to, or point of current departure from, any conducting component in an electric circuit” (https://www.dictionary.com/browse/terminal).  In other words, the word terminal was just taken to mean an electrically conductive point between two conductors.
        2 Examiner’s Note: the limitation “terminal” of claim 14 was taken to mean “the point of current entry to, or point of current departure from, any conducting component in an electric circuit” (https://www.dictionary.com/browse/terminal).  In other words, the word terminal was just taken to mean an electrically conductive point between two conductors.
        3 Examiner’s Note: the limitation “terminal” was taken to mean “the point of current entry to, or point of current departure from, any conducting component in an electric circuit” (https://www.dictionary.com/browse/terminal).  In other words, the word terminal was just taken to mean an electrically conductive point between two conductors.